 1                                                                            Judge Robert S. Lasnik

 2

 3

 4

 5

 6

 7                     IN THE UNITED STATES DISTRICT COURT OF THE
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
      WESTERN HERITAGE INSURANCE
 9    COMPANY,

10    Plaintiff,                                            No. 2:17-cv-01795

11            vs.                                           ORDER GRANTING DEFENDANTS’
                                                            MOTION TO RE-OPEN CASE TO
      MARGO LINDSAY, as Personal                            OBTAIN COURT APPROVAL OF
12    Representative of THE ESTATE OF                       SETTLEMENT
      NICHOLAS LINDSAY, deceased; and
13    ANNETTA GREER, as Personal
      Representative of THE ESTATE OF
14    ANTAUN GREER, deceased;

15    Defendants.

16
             This matter comes before the Court on “Defendants’ Motion to Re-Open Case to Obtain
17
     Court Approval of Settlement.” Dkt. # 52. Plaintiff does not oppose the motion. Dkt. # 54.
18
     Having reviewed the aforementioned documents and the remainder of the record, the Court
19
     ORDERS as follows:
20
     1.      Defendants’ motion to re-open the case is GRANTED. The Clerk of Court is directed
21
             to re-open the case;
22
     2.      The Lindsay Estate shall, within thirty days of the date of this Order, provide the court
23
             with one or more nominees to be appointed as guardian ad litem for C.L. in a petition
24

      ORDER GRANTING DEFENDANTS’ MOTION TO
      RE-OPEN CASE TO OBTAIN COURT APPROVAL
      OF SETTLEMENT - Page 1
 1          to appoint a guardian ad litem;

 2   4.     The parties shall, within thirty days of the appointment of a guardian ad litem for C.L.,

 3          petition the Court for approval of the proposed settlement. The petition shall be noted

 4          for consideration on the fourth Friday after filing;

 5   5.     The Court will review the petition and any response filed by the guardian ad litem

 6          when deciding whether the settlement should be approved.

 7
            Dated this 26th day of June, 2019.
 8

 9                                                 A
                                                   Robert S. Lasnik
10                                                 United States District Judge

11   Presented by:

12   _/s/Daniel McLafferty_____________
     Daniel McLafferty, WSBA #45243
13   DAVIDSON, KILPATRIC & KRISLOCK, PLLC
     520 Kirkland Way, Suite 400, PO Box 817
14   Kirkland, WA 98083
     Phone: (425) 822-2228
15   Fax: (425) 827-8725
     Attorney for Defendants
16

17

18

19

20

21

22

23

24

      ORDER GRANTING DEFENDANTS’ MOTION TO
      RE-OPEN CASE TO OBTAIN COURT APPROVAL
      OF SETTLEMENT - Page 2
